6 S.Ct. 600
116 U.S. 392
29 L.Ed. 671
JOHNSON and anotherv.WILKINS.
Filed January 11, 1886.

J. D. Thompson, for plaintiffs in error.
C. C. Yonge, Sr., for defendant in error.
WAITE, C. J.


1
There is nothing in this record from which it can fairly be inferred that the value of the matter in dispute exceeds $5,000. The suit was ejectment, begun in a state court and removed to the circuit court of the United States, for a lot in Pensacola, and the profits thereof since January 1, 1880, of the yearly value of $500. The value of the lot is not stated in any of the pleadings, but in the petition for the removal of the suit it is put at 'more than five hundred dollars.' The recovery was of the lot and rent at $15 per month from January 1, 1880, until March 1, 1883, or $570 in all. If this rental is to be taken as an indication of the value of the property, it certainly must be less than our jurisdictional limit. As it rests on the plaintiffs in error to show our jurisdiction either from the record or by affidavits, and this has not been done, the writ of efror is dismissed for want of jurisdiction.